Darden, Judge
(concurring in the result) :
The availability of requested individual counsel is a decision for the convening authority. That he acted in this case is not satisfactorily shown by the notation in the Article 32, Uniform Code of Military Justice, 10 USC § 832, investigation that Collier agreed to other military counsel when he was told that requested counsel was on leave.
Collier’s renewal at trial of his request for counsel of his choice obviously would have been futile, as this counsel was then prosecuting the case for the Government. Under these circumstances, I would not invoke the doctrine of waiver. United States v Hartfield, 17 USCMA 269, 38 CMR 67 (1967). For these reasons, I join in setting aside the findings and sentence.